Title: To Alexander Hamilton from William North, 18 September 1799
From: North, William
To: Hamilton, Alexander


Dr Sir,
Albany Sept 18th. 1799

Having heard that you were at Ball Town Springs& to return to Albany on Monday last, I came here to pay my respects to you & ask your directions with regard to my entré upon the duties of my Office. When here, the Family informed me that you were on your way from New York—On tuesday, that you, with Mrs Hamilton & Mrs Church were at Claverac. The arrival of Mrs Church last evening, left me no hope of seeing you here at present. It is my intention of being at, or in the vicinity of New York on the first of October, should you still think it proper,—if however, owing to the sickness or any other cause, you should think fit to lengthen my leave of absence, or alter my destination, I shall receive your commands with pleasure, not only because they are your commands, but because they will coincide with my own & the wishes of my friends.
With the greatest respect   I have the honor to be   Sir Your Ob Servt
W North
 